Per Curiam.
The only question presented by defendants’ assignments of error is whether there is any competent evidence to support the full Commission’s findings of fact and conclusions of law to the effect that Stanley Hudson’s death on January 11, 1956, was by accident arising out of and in the course of his employment by Whitford Motor Company. After careful study of the record, we conclude that this question must be answered in the affirmative. Hence, the judgment must be and is affirmed. Champion v. Tractor Co., 246 N.C. 691, 99 S.E. 2d 917; Watson v. Clay Co., 242 N.C. 763, 89 S.E. 2d 465, and cases cited.
Affirmed.